           Case 5:21-cr-00024-gwc Document 50 Filed 04/07/21 Page 1 of 1




                                NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT



United States of America

      v.                                     Case No. 5:21-cr-24-1

Andrew Morrison


TAKE NOTICE that the above-entitled case has been scheduled at 2:00 PM on
Thursday, April 8, 2020, before Honorable Geoffrey W. Crawford, Chief Judge,
for an Arraignment by video conference.



Location: by video conference                 JEFFREY S. EATON, Clerk

                                              By: Pamela J. Lane
                                              Deputy Clerk
                                              4/7/2020
TO:

Gregory L. Waples, AUSA

Michael L. Desautels, FPD

Anne Henry, Court Reporter
